DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 08/10/2021.
Claims 1, 5-6, 10-11 and 16 have been amended.
Claims 17, 19, and 21 have been cancelled.
Claims 1-2, 5-7, 10-11, 13, 16, 18, 20, and 22 are pending.

REASONS FOR ALLOWANCE
Per the instant Office action, claims 1-2, 5-7, 10-11, 13, 16, 18, 20, and 22 are considered as allowable subject matter.
The following is an Examiner’s statement of reasons for allowance:
The claimed invention involves maintaining priority information for data cached in memory of the computing portion of the host system. The priority information for the data cache is stored in two different data structures wherein the priority information associated with the data cached is according to the type of memory operation which results in caching the data and whether or not the data was already present in the cache of the host system memory or retrieved from storage connected to the host.
The prior art deemed of closest relevance to the claimed invention, Cantin et al. (US 2012/0226871), recites determining whether a cache entry should be classified as either high or low priority based on the cache performance of the entry, according to hits and misses.
The reasons for allowance of claim 1 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “responsive to a read input/output operation (read IO), adding a block attribute of data targeted by the read IO to the first cache as a high priority block attribute by adding a pointer to the first data structure that points to a storage location of the block attribute of the data targeted by the read IO in the first cache when the data targeted by the read IO is retrieved from the second cache of the first storage; responsive to the read IO, adding the block attribute of the data targeted by the read IO 
The reasons for allowance of claim 6 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “responsive to a read input/output operation (read IO), adding a block attribute of data targeted by the read IO to the first cache as a high priority block attribute by adding a pointer to the first data structure that points to a storage location of the block attribute of the data targeted by the read IO in the first cache when the data targeted by the read IO is retrieved from the second cache of the first Claim 6 is deemed allowable to the same reasons identified above for claim 1.
The reasons for allowance of claim 11 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “responsive to a read input/output operation (read IO), add a block attribute of data targeted by the read IO to the first cache as a high priority block attribute by adding a pointer to the first data structure that points to a storage location of the block attribute of the data targeted by the read IO in the first cache when the data targeted by the read IO is retrieved from the second cache of the first storage; responsive to the read IO, add the block attribute of the data targeted by the read IO to the first cache as a low priority block attribute by adding a pointer to the second data structure that points to the storage location of the block attribute of the data targeted by the read IO in the first cache when the data targeted by the read IO is retrieved from the second storage; Claim 11 is deemed allowable to the same reasons identified above for claim 1.
Dependent claims 2, 5, 7, 10, 13, 16, 18, 20, and 22 are allowable at least for the reasons cited above including all of the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135